DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochi et al. (US 2016/0351756 A1) in view of Lee at al. (US 2015/0349232 A1)

    PNG
    media_image1.png
    706
    510
    media_image1.png
    Greyscale

Regarding Claim 1, Nochi (Fig. 5) discloses a light emitting element comprising: 
a semiconductor layered structure comprising: 
a first semiconductor layer (40 n type) of a first conductivity type (n-type), an active layer (42) located on a portion of the first semiconductor layer (40), and a second semiconductor layer (44) of a second conductivity type (p-type) located on the active layer (42) [0039], wherein 
the first semiconductor layer (40) comprises a first region and a second region located adjacent to each other and exposed from the active layer (42) and the second semiconductor layer (44); 
a first electrically insulating film (56) covering surfaces of the semiconductor layered structure (40, 42, 44) and defining a first opening in each of the first region and the second region (openings for contact 48), and defining a second opening (opening above 44 for electrode 66) in a portion above the second semiconductor layer (44); 
a first electrode (54) located on the first electrically insulating film (56) and electrically connected to the first semiconductor layer (42) through each first opening (openings for contact 48); 
a second electrode (66) electrically connected to the second semiconductor layer (44) through the second opening (opening above 44 for electrode 66); 
a first terminal ( 24) located on the first electrode ( 54) and electrically connected to the first electrode (54); 
a second terminal located ( 26) on the second electrode (66)  and electrically connected to the second electrode (66) ; and 
Nochi does not explicitly disclose a metal member located on a portion of the first electrically insulating film located over the second semiconductor layer and electrically insulated from the first terminal and the second terminal; wherein a portion of the metal member is located between the first region and the second region in a top plan view.
Lee (Fig. 16-18) discloses a metal member (a heat dissipation bump 185) located on a portion of a first electrically insulating film (151) located over a second semiconductor layer (125) and electrically insulated (by 190 and 153)  from a first terminal (181) and the second terminal (183); wherein a portion of the metal member (185) is located between a first region and a second region in a top plan view (regions between 183 and 181 in Fig. 16b) [0116, 0124]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting element in Nochi in view of Lee such that a metal member located on a portion of the first electrically insulating film located over the second semiconductor layer and electrically insulated from the first terminal and the second terminal; wherein a portion of the metal member is located between the first region and the second region in a top plan view in order to enabling effective dissipation of heat upon light emission. [0124]
The Examiner notes that since Applicant did not specifically identified metes and bounds of 1st, 2nd and 3rd regions the Examiner identified regions that meet claim limitations.
Regarding Claim 2, Nochi in view of Lee discloses the light emitting element according to claim 1.
Nochi in view of Lee does not explicitly disclose a first metal layer located on the first electrically insulating film located on the second semiconductor layer, the first metal layer being electrically insulated from the first electrode and the second electrode; wherein the first metal layer is located between the first region and the second region, and the metal member is electrically connected to the first metal layer.
However, Lee discloses that the metal member is composed of multiple layers and a solder layer can be placed at the lowermost layer [0118]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting element in Nochi in view of Lee such that  the metal member comprises multiple layers and lowermost layer is first metal layer located on the first electrically insulating film located on the second semiconductor layer, the first metal layer being electrically insulated from the first electrode and the second electrode; wherein  the first metal layer is located between the first region and the second region, and the metal member is electrically connected to the first metal layer in order to provide better adhesion for metal member to an insulating layer and bonding substrate. [0123] 

Regarding Claim 3, Nochi in view of Lee discloses the light emitting element according to claim 2, wherein 
the first electrode (54) defines a first through-hole (hole in 54 exposing 56 to 28) that is located between the first region and the second region in a top plan view and that exposes the first electrically insulating film (56).
Nochi in view of Lee as previously combined does not explicitly disclose the first metal layer is located in the first through-hole.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting element in Nochi in view of Lee such the first metal layer is located in the first through-hole in order to enabling effective dissipation of heat upon light emission. [0124] 


    PNG
    media_image2.png
    377
    442
    media_image2.png
    Greyscale

Regarding Claim 4, Nochi in view of Lee discloses the light emitting element according to claim 2, wherein a portion of the metal member (185) is located overlapping the first region in a top plan view (Region between 183 and 181).

Regarding Claim 11, Nochi in view of Lee discloses the light emitting element according to claim 2, wherein a width of the first metal layer (width of 185) is greater than a width of the first region in a top plan view (See annotated Fig. 16b).

Regarding Claim 12, Nochi in view of Lee discloses the light emitting element according to claim 3, wherein a width of the first metal layer (width of 185) is greater than a width of the first region in a top plan view (See annotated Fig. 16b).

Regarding Claim 13, Nochi in view of Lee discloses the light emitting element according to claim 2, wherein a width of the metal member (185).
Nochi in view of Lee does not explicitly disclose that a width of the metal member  is greater than a width of the first metal layer in a top plan view.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting element in Nochi in view of Lee such that a width of the metal member is greater than a width of the first metal layer in a top plan view in order to better dissipate heat while LED is in use and since change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)

Regarding Claim 14, Nochi in view of Lee discloses the light emitting element according to claim 3, wherein wherein a width of the metal member (185).
Nochi in view of Lee does not explicitly disclose that a width of the metal member  is greater than a width of the first metal layer in a top plan view.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting element in Nochi in view of Lee such that a width of the metal member is greater than a width of the first metal layer in a top plan view in order to better dissipate heat while LED is in use and since change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)


Regarding Claim 15, Nochi in view of Lee discloses the light emitting element according to claim 2, wherein the metal member (185) is located between the first terminal (181) and the second terminal (183) in a top plan view (See annotated Fig. 16b)..

Regarding Claim 16, Nochi in view of Lee discloses the light emitting element according to claim 3, wherein the metal member (185) is located between the first terminal (181) and the second terminal (183) in a top plan view (See annotated Fig. 16b).

Regarding Claim 17, Nochi in view of Lee discloses the light emitting element according to claim 1, wherein the first semiconductor layer is an n-type semiconductor layer (40 n type), and the second semiconductor layer is a p-type semiconductor layer (44 p-type).

Regarding Claim 18, Nochi in view of Lee discloses the light emitting device comprising: the light emitting element according to claim 2.
Nochi in view of Lee as previously combined does not explicitly disclose a base member comprising: a first electrically conductive member electrically connected to the first terminal, a second electrically conductive member electrically connected to the second terminal, and a third electrically conductive member electrically connected to the metal member.
However, in a different embodiment Lee discloses a base member (200) comprising: a first electrically conductive member (230) electrically connected to a first terminal (181), a second electrically conductive member (183) electrically connected to the second terminal (183), and a third electrically conductive member (210) electrically connected to the metal member (185) [0121].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting element in Nochi in view of Lee such that a base member comprising: a first electrically conductive member electrically connected to the first terminal, a second electrically conductive member electrically connected to the second terminal, and a third electrically conductive member electrically connected to the metal member in order to place the light emitting diode on the substrate and connect to other LED and circuit elements. [0111]

Regarding Claim 19, Nochi in view of Lee discloses the emitting device comprising: the light emitting element according to claim 2.
Nochi in view of Lee as previously combined does not explicitly disclose a base member comprising: a first electrically conductive member electrically connected to the first terminal, and a second electrically conductive member electrically connected to the second terminal and the metal member.
However, in a different embodiment Lee discloses a base member (200) comprising: a first electrically conductive member (230) electrically connected to a first terminal (181), a second electrically conductive member (183) electrically connected to the second terminal (183) [0121].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting element in Nochi in view of Lee such that a base member comprising: a first electrically conductive member electrically connected to the first terminal, a second electrically conductive member electrically connected to the second terminal in order to place the light emitting diode on the substrate and connect to other LED and circuit elements. [0111]
Nochi in view of Lee does not explicitly disclose that second electrically conductive member electrically connected to the second terminal and the metal member.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting element in Nochi in view of Lee such that second electrically conductive member electrically connected to the second terminal and the metal member in order to better dissipate heat while LED is in use and since change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)



Allowable Subject Matter
Claims 5-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 6 are allowed.
The following is an examiner's statement of reasons for allowance:
With regards to claim 5 and 6, none of the prior art teaches or suggests, alone or in
combination, “a second metal layer electrically insulated from the first electrode and the second electrode is located in the second through-hole; the second region is located between the first metal layer and the second metal layer in a top plan view; and the metal member is electrically connected to the first metal layer and the second metal layer.” in the combination required by the claims.
Claims 7-10 are allowed by virtue of their dependency on the independent claims 5 or 6







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891